

116 S1030 IS: Retirement Freedom Act
U.S. Senate
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1030IN THE SENATE OF THE UNITED STATESApril 4, 2019Mr. Cruz (for himself, Mr. Paul, and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow individuals to choose to opt out of the Medicare part A benefit.1.Short titleThis Act may be cited as the Retirement Freedom Act.2.Allowing
 individuals to choose to opt out of the Medicare part A benefitAny individual who is otherwise entitled to benefits under part A of title XVIII of the Social Security Act may elect (in such form and manner as may be specified by the Secretary of Health and Human Services) to opt out of such entitlement. Notwithstanding any other provision of law, in the case of an individual who makes such an election, such individual—(1)may (in such form and manner as may be specified by the Secretary) subsequently choose to end such election and opt back into such entitlement (in accordance with a process determined by the Secretary) without being subject to any penalty;(2)shall not be required to opt out of benefits under title II of such Act as a condition for making such election; and(3)shall not be required to repay any amount paid under such part A for items and services furnished prior to making such election.